Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-27 and 27-37 have been considered but are moot because they relate to newly amended limitations for which new grounds of rejection in view of Huet are provided. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Octree-based Point-Cloud Compression” (hereafter Klein - provided by applicant) in view of Huet (20170039759).
In regard to claim 16 Klein discloses a method comprising:
obtaining with an octree-based structure approximating the geometry of a point cloud, wherein the octree-based structure defines a set of points associated with the point cloud and comprises a leaf cube including a signal point; (Klein Sect. 3 note point cloud P and compressing the point cloud into an octree structure, further note section 4.4 a cell may have only a single child cell with an occupied point); and
encoding color information indicating that a color of the single point is encoded in a bitstream and that a color of the at least one new point is not encoded in the bitstream (Klein section 6.2 note a cell with only one occupied child is subdivided or ‘up-sampled’ spatially to increase the accuracy of the location of the point, but the color information is inherited from the parent node without separately coding the color for the child node). 
It is noted that Klein does not disclose details of adding new points to the octree-based structure. However, Huet discloses a method of three dimensional image modeling which includes adding at least one new  point to the set of points defined by the octree-based structure, wherein the at least one new point is obtained  by up-sampling recursively the single point (Huet pars. 17-18 and 63 note replacing octree node filled with a particular color with a full leaf of a particular color with inner child nodes filled with the particular color, each filled child node then representing its own filled node, hence allowing recursively adding points). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating the method of adding new octree points of the same color as taught by Huet in the invention of Klein in order to allow for modifications to full leaf nodes during editing as suggested by Huet (Huet pars. 61-64). 

In regard to claim 17 refer to the statements made in the rejection of claim 16 above. Klein further discloses that the octree based structure is determined by optimizing a trade-off between a bit-rate for encoding a candidate octree-based structure approximating points of the point loud and a distortion taking into account spatial distances between, on one hand, the points of the point cloud, and on the other hand, points which are included in leaf cubes associated with leaf nodes of the candidate octree-based structure and which approximate the points of the point cloud (Klein section 4.1 note determining the octree structure by determining a plane approximating the surface, the approximate plane fitting a least squares approximation (minimal distortion) of the cloud points and using the plane to determine the occupancy of leaf cubes). 


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Huet and in further view of “An improved enhancement layer for octree based point cloud compression with plane projection approximation” (hereafter Karthik - provided by applicant).
In regard to claim 18 refer to the statements made in the rejection of claim 16 above. It is noted that Klein does not disclose details of inverse projection. However, Karthik discloses a method for further compressing a point cloud wherein at least one point of an inverse-projected point cloud is also obtained (Karthik Sect. 3 note third to fourth paragraphs on pg. 99710R-4 (beginning under eq. 3) note projecting voxels onto a 3d plane, also note Sect. 4 for coding of color components associated with the plane projection). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating inverse plane projection coding as taught by Karthik in the octree encoding of Klein in view of Huet in order to improve the compression and performance of encoding as suggested by Karthik (Karthik abstract).
In regard to claim 19 refer to the statements made in the rejection of claim 18 above. Karthik further discloses wherein a color of the at least one point of the inverse-projected point cloud is encoded in the bitstream and the color information also indicates that the color of the at least one point of the inverse-projected point cloud is encoded in the bitstream (Karthik Sect 4 note raster scanning the color points, and compression the color data with an image compression scheme). 
In regard to claim 20 refer to the statements made in the rejection of claim 18 above. Karthik further discloses that the inverse projected point cloud is obtained by inverse-projecting at least one texture and depth images representative of the point cloud (Karthik Sect. 3 note coding the depth differences (u,v,w) between points and the projected plane, also note Sect. 4 coding the color, or texture data associated with the projected points). 

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Huet and in further view of “MP3DG-PCC, Open Source Software Framework for Implementation and Evaluation of Point Cloud Compression” (hereafter Cesar). 
Claims 21 and 24 recite a decoding method substantially corresponding to the encoding method of claim 16 above. Huet further discloses that the color of the at least one new point is obtained form the color of the other point located around the at least one new point (Huet par. 63 note all filled child nodes are of the particular color associated with the leaf node). It is noted that neither Klein nor Huet explicitly disclose decoding the encoded point cloud data, however the decoding steps of claims 21 and 24 are simply the reverse steps of the encoding of claim 16. Further Cesar discloses a method for decoding encoded point cloud data (Cesar section 3 note decoding compressed point cloud data). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of reversing the encoding steps of Klein in view of Huet in order to perform decoding as taught by Cesar in order to gain the expected advantage of retrieving the encoded data. 

Claims 22-37 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Huet, Karthik and Cesar. 
Claims 22-23 are the decoding steps substantially correspond to the encoding steps described in claims 18 and 19 above. Refer to the combinations of Klein and Huet with Karthik and Cesar as applied to claims 18-19 and 21 above for the rejection of claims 22-23 which will be omitted here for brevity. 
Claims 25-27 relate to a computer readable medium storing a bitstream or instructions for performing the method described in claims 16 and 18 above. Refer to the statements made in regard to claims 16 and 18 for the rejection of claims 25 and 27 which will be omitted here for brevity. It is noted that neither Klein, Huet, nor Karthik explicitly disclose a computer readable medium storing program instructions, however, Cesar discloses that the method may be implemented as software stored in a computer readable medium and executed by a computer processor (Cesar Sect. 1 note paragraph bridging pages 1222 and 1223 particularly note method is implemented as software from a software library which is executed by a computer). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of implementing the method of Klein, Huet and Karthik in a software implementation as taught by Cesar in order to improve the ease of distributing the method. 
Claims 29-37 recite encoding and decoding devices relating to the method described in claims 16-24 above. Refer to the statements made in regard to claims 16-24 above which will not be repeated here for the sake of brevity. Further as noted in the rejection of claims 25-27 above Cesar discloses that encoding and decoding methods may be implemented by software executed on a computer, which is a ‘device comprising electronic circuitry’. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160058288 A1	DeBernardis; Frank A. et al.
US 20130321418 A1	Kirk; Adam.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423